Title: To James Madison from David Montague Erskine, 14 September 1807
From: Erskine, David Montague
To: Madison, James



Sir 
Philadelphia September 14 1807.

I have the honor to inform you, that I have received a Letter, dated Halifax September 1st. from Vice Admiral Berkeley, Commander in Chief of His Majesty’s Ships on the Halifax Station, in which he has communicated to me the Result of a Court Martial, which has been lately held on Thomas Wilson, alias Jenkin Ratford, one of the Deserters from His Majesty’s Ships, who were taken out of the United States Frigate Chesapeake, by Captain Humphreys in His Majesty’s Ship Leopard.
Upon a solemn Investigation, it was clearly proved (as the Admiral informs me) that the above mentioned Seaman, is a British born subject, that he had enter’d His Majesty’s Service voluntarily, that he had deserted from His Majesty’s sd: Ship Halifax, for which Offence, clearly established, he had been convicted and had received the Sentence of Death.
The Vice Admiral further informs me, that it was proved by that Trial, that out of five Mutineers and Deserters from His Majesty’s Sloop Halifax, four were born in His Majesty’s European Dominions and one in Philadelphia; but who was a Volunteer, that Lieut Sinclair of the United States Navy, not only knew, and received them as Deserters, but advised Jenkin Ratford to change his name; that Commander Barron also was acquainted with these Facts, and that a most ample Confession has been since made by the Prisoners, of Conversations between them and Commodore Barron upon that Subject, in the Navy Yard at Washington.
I have thought it proper to have the Honor to communicate to you these Circumstances, as they tend to confirm the Opinion, which I have expressed in a former Letter, that unfounded Information must have been conveyed to the Government of the United States respecting the Deserters in Question.
As soon as I receive a printed Copy of the Trial I will have the Honor of forwarding it to you.  With the highest Respect & Consideration I have the Honor to be Sir Your most obedt humble. servt.

D. M. Erskine

